IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE DISTRICT OF SOUTH CAROLINA
COLUMBIA DIVISION
UNITED STATES OF AMERICA Criminal No: 3:17-640-MGL
Vv.

PLEA AGREEMENT
JAMES DENNIS SMITH, JR.

General Provisions

This PLEA AGREEMENT is made this 1s of May, 2019, between
the United States of America, as represented by William P. Barr, Attorney
General of the United States, United States Attorney Byung J. Pak, Special
Assistant United States Attorney Sandra E. Strippoli, the Defendant, JAMES
DENNIS SMITH, JR., and Defendant's attorney, Gregory P. Harris.

IN CONSIDERATION of the mutual promises made herein, the parties - Se
agree as follows: Su pé r sed eat
1. The Defendant agrees to plead guilty to Count 1 and 2 of the! Indictment, \

now pending, with Count 1 charging “Conspiracy to Possess with Intent Q

to Distribute and to Distribute a 100 kilograms or more of Marijuana,” a

violation of Title 21, United States Code, §§ 841(a)(1), 841(b)(1)(B),

and 846. Count 2 charges knowingly using and carrying a firearm during

and in relation to, or possessing a firearm in furtherance of, a drug

trafficking crime, a violation of Title 18, United States Code, §

924(c)(1)(A).

\
In order to sustain its burden of proof, the Government is required to

prove the following:

Count 1

(1) The conspiracy described in the Indictment to distribute a quantity
of controlled substances was willfully formed and was existing at
or about the alleged time;

(2) The defendant willfully became a member of the conspiracy; and

(3) The defendant distributed a quantity of a controlled substances as
charged in Count 1, agreed to assist in the distribution of a
quantity of controlled substances as charged in Count 1, or the
distribution of a quantity of controlled substances as charged in
Count 1 was reasonably foreseeable to the defendant and same
was within the scope of the defendant's agreement and
understanding. .

The penalty for this offense is:

21 USC 841(a)(1), (b)(1)(B) - in a case involving 100 kilograms or more
of Marijuana and no prior felony drug convictions - a minimum term of
imprisonment of 5 years and a maximum term of imprisonment of 40
years, no probation, no parole, a fine of $5,000,000 and a term of
supervised release of at least four (4) years in addition to any term of
imprisonment, plus a special assessment of $100.

Count 2

(1) The defendant committed a drug trafficking crime; and

(2) The defendant knowingly used and carried a firearm during and
in relation to, or possessed a firearm in furtherance of, a drug
trafficking crime.

The penalty for this offense is:

18 USC 924(c)(1)(A)(i) - a term of imprisonment of not less than five
(5) years consecutive to any other term of imprisonment, a maximum
term of life imprisonment, ineligible for probation or suspension of
sentence during the term of imprisonment Imposed herein, a fine of

2
 

$250,000 and a term of supervised release of five (5) years in addition
to any term of imprisonment, plus a special assessment of $100.

The Defendant understands and agrees that monetary penalties [i.e.,
special assessments, restitution, fines and other payments required

under the sentence] imposed by the Court are due immediately and
subject to enforcement by the United States as civil judgments,
pursuant to 18 USC § 3613. The Defendant also understands that
payments made in accordance with installment schedules set by the
Court are minimum payments only and do not preclude the government
from seeking to enforce the judgment against other assets of the
defendant at any time, as provided in 18 USC §§ 3612, 3613 and
3664(m).
The Defendant further agrees to enter into the Bureau of Prisons Inmate
Financial Responsibility Program if sentenced to a term of incarceration
with an unsatisfied monetary penalty. The Defendant further
understands that any monetary penalty imposed is not dischargeable in
bankruptcy.
A. Special Assessment: Pursuant to 18 U.S.C. §3013, the
Defendant must pay a special assessment of $100.00 for
each felony count for which he/she is convicted. This special

assessment must be paid at or before the time of the guilty

plea hearing.
4.

B. Restitution: The Defendant agrees to make full restitution
under 18 U.S.C. § 3556 in an amount to be determined by
the Court at the time of sentencing, which amount is not
limited to the count(s) to which the Defendant pled guilty,
but will include restitution to each and every identifiable
victim who may have been harmed by his/her scheme or
pattern of criminal activity, pursuant to 18 U.S.C. § 3663.
The Defendant agrees to cooperate fully with the
Government In identifying all victims.

C. Fines: The Defendant understands that the Court may
impose a fine pursuant to 18 U.S.C. §§ 3571 and 3572.

The Defendant understands that the obligations of the Government
within the Plea Agreement are expressly contingent upon the
Defendant's abiding by federal and state laws and complying with any
bond executed in this case. In the event that the Defendant fails to
comply with any of the provisions of this Agreement, either express or
implied, the Government will have the right, at its sole election, to void
all of its obligations under this Agreement and the Defendant will not
have any right to withdraw his/her plea of guilty to the offense(s)
enumerated herein.
Cooperation and Forfeiture

The Defendant agrees to be fully truthful and forthright with federal,

state and local law enforcement agencies by providing full, complete and

4
truthful Information about all criminal activities about which he/she has
knowledge. The Defendant must provide full, complete and truthful
debriefings about these unlawful activities and must fully disclose and
provide truthful information to the Government Including any books,
papers, or documents or any other items of evidentiary value to the
investigation. The Defendant must also testify fully and truthfully before
any grand juries and at any trials or other proceedings if called upon to
do so by the Government, subject to prosecution for perjury for not
testifying truthfully. The failure of the Defendant to be fully truthful and
forthright at any stage will, at the sole election of the Government,
cause the obligations of the Government within this Agreement to
become null and void. Further, it is expressly agreed that if the
obligations of the Government within this Agreement become null and
void due to the lack of truthfulness on the part of the Defendant, the
Defendant understands that:
a. the Defendant will not be permitted to withdraw his/her plea
of guilty to the offenses described above;
b. all additional charges known to the Government may be filed
in the appropriate district;
Cc. the Government will argue for a maximum sentence for the
offense to which the Defendant has pleaded guilty; and
d. the Government will use any and all information and

testimony provided by the Defendant pursuant to this

5
Agreement, or any prior proffer agreements, in the
prosecution of the Defendant of all charges.
The Defendant agrees to submit to such polygraph examinations as may
be requested by the Government and agrees that any such examinations
shall be performed by a polygraph examiner selected by the
Government. Defendant further agrees that his/her refusal to take or
his/her failure to pass any such polygraph examination to the
Government's satisfaction will result, at the Government’s sole
discretion, in the obligations of the Government within the Agreement
becoming null and void.
The Government agrees that any self-incriminating information provided
by the Defendant as a result of the cooperation required by the terms
of this Agreement, although available to the Court, will not be used
against the Defendant in determining the Defendant’s applicable
guideline range for sentencing pursuant to the U.S. Sentencing
Commission Guidelines. The provisions of this paragraph shail not be
applied to restrict any such information:
a. known to the Government prior to the date of this
Agreement;
b. concerning the existence of prior convictions and sentences;
Cc. in a prosecution for perjury or giving a false statement; or

d. in the event the Defendant breaches any of the terms of the

Plea Agreement or
10.

e. used to rebut any evidence or arguments offered by or on

behalf of the Defendant (including arguments made or
issues raised sua sponte by the District Court) at any stage
of the criminal prosecution (including bail, trial, and
sentencing).
Provided the Defendant cooperates pursuant to the provisions of this
Piea Agreement, and that cooperation is deemed by the Government as
providing substantial assistance in the investigation or prosecution of
another person, the Government agrees to move the Court for a
downward departure or reduction of sentence pursuant to United States
Sentencing Guidelines § 5K1.1, Title 18, United States Code, § 3553(e)
or Federal Rule of Criminal Procedure 35(b). Any such motion by the
Government is not binding upon the Court, and should the Court deny
the motion, the Defendant will have no right to withdraw his/her plea.
The parties agree that defendant breached a proffer agreement dated
on or about June 22, 2017 by failing a polygraph test administered on
or about July 24, 2017. The Government agrees to use Defendant's
statements made under the June 22, 2017 proffer letter against
Defendant only to the extent of supporting a base offense level of 28
under USSG § 2D1.1.
The Defendant agrees to voluntarily surrender, abandon, and not to
contest the forfeiture of any and all assets and property, and all portions
thereof, which are subject to forfeiture pursuant to any provision of law,

7
including but not limited to, property in the possession or control of the

Defendant or Defendant’s nominees. Specifically, the Defendant agrees

to voluntarily surrender, abandon, and not contest the forfeiture of

property identified in the Indictment, the Superseding Indictment, and

all Bills of Particulars for Forfeiture filed in this action, including but not

limited to the following:

a.

The .223 caliber Spike’s Tactical Model ST15 Pistol bearing serial
number NSL061243;
The 12 gauge Heckler & Kochi Model M1 Super 90 Shotgun bearing

serial number M073367;

. The 5.56mm/.223 caliber CMMG Model MOD4 SA Pistol bearing

serial number SA0692;

. The .357 caliber Ruger Model LCR Revolver bearing serial number

546-06034;

The 9mm SIG Sauer Model P228 Pistol bearing serial number
B24888;
The .45 caliber Heckler & Koch (H&K) Model USP Compact Pistol

bearing serial number 29-012085;

. The 12 gauge Benelli Model Black Eagle Shotgun bearing serial

number F029326;

. The 7.62 mm FN Model SCAR17S Rifle bearing serial number

HC25588;
I. The 5.56 SIG Sauer Model P556 Pistol bearing serial number
TP002247;
j. The 12 gauge Kel-Tec Model KSG Shotgun bearing serial number
XDT66;
k. The .357 caliber Smith & Wesson Model M&P Revolver bearing
serial number CUW1056;
1. The 9mm Giock Model 19 Pistol bearing serial number VEV871;
m.The 9mm Glock Model 19 Pistol bearing serial number VEV877;
n. The 9mm Glock Model 19 Pistol bearing serial number BBBW683;
o. The 9mm Glock Model 19 Pistol bearing serial number ABYD636;
p. The Beretta shotgun bearing serial number M32810B;
q. The Sterling 9mm bearing serial number 52628;
r. The AK47 rifle bearing serial number 1981KM11560;
s. The Dragonov (upper Receiver) bearing serial number 300355;
t. The Remington 870 12 gauge shotgun seized at 905 Townsend
Street in Ada, Oklahoma, on September 19, 2017; and
u. All ammunition seized in connection with this case.
The Defendant further agrees to waive and abandon all right, title, and
interest in any and all other property seized In connection with this case .
any time up & he date of this Agreement. Additionally, the
om Sane ath to a aa all right, title, interest and claim in the

property and/or assets described in this paragraph to the United States

WD

of America.

 
11.

Except as set out in paragraph 11, with regard to each and every asset
described by this Agreement or seized in a related investigation or
administrative, state, or local action, the Defendant stipulates and
agrees:

The Defendant agrees and consents to the forfelture of these assets
pursuant to any federal criminal, civil judicial or administrative
forfeiture action and not to take any action as to them that is
inconsistent with the terms of this Agreement. The Defendant also
hereby agrees to waive all constitutional, statutory and procedural
challenges in any manner (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this
Plea Agreement on any grounds, including that the forfeiture
described herein constitutes an excessive fine, was not properly
noticed in the charging instrument, addressed by the Court at the
time of the guilty plea, announced at sentencing, or incorporated into
the judgment.

The Defendant has or had a possessory interest or other legal interest
in each item or property. The Defendant further warrants that he is
the sole and rightful owner of each such item and property, that no
person or entity has any interest therein, and that he has not
transferred, conveyed, or encumbered his interest therein.

The Defendant agrees to hold the United States and its agents and
employees harmiess from any claims made in connection with the
seizure, forfeiture, or disposal of any property described by this
Agreement.

The Defendant waives all rights to notice of forfeiture under Rule 32.2
and of any other action or proceeding regarding such assets. The
Defendant consents and waives all rights to compliance by the United
States with any applicable deadlines under 18 U.S.C. § 983(a). Any
related administrative claim filed by the Defendant is hereby
withdrawn.

. The Defendant further agrees to make a full and complete disclosure
of all assets over which Defendant exercises contro! and those which
are held or controlled by nominees. The Defendant agrees that
Federal Rule of Criminal Procedure 11 and U.S.S.G. § 1B1.8 will not
protect from forfeiture, assets disclosed by the Defendant as part of
his cooperation. The Defendant further agrees to submit to a

10
12.

13.

polygraph examination on the issue of assets if it Is deemed
necessary by the United States.

The Defendant agrees to waive any double jeopardy claims the
Defendant may have as a result of a forfeiture proceeding against
any of these properties as provided for by this Plea Agreement and
agrees to waive any claims that the forfelture described herein
constitutes an excessive fine.

Forfeiture of the Defendant’s assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any
other penalty the Court may impose upon the Defendant in addition

to forfeiture. The United States may use the value of forfeited
property for restitution, but Is not required to do so.

Upon the District Court’s acceptance of this plea agreement, the United
States agrees to release to Defendant’s counsel an Acer laptop (N-197),
an Apple iPad (Exhibit N-192), an Apple iPhone (Exhibit N-193), an
Apple iPad Mini (Exhibit N-163a), a Sirrus XM SXAR1 weather receiver
(part of Exhibit N-163), the Stratus 2S Flight GPS (Exhibit N-163b),
certain seized keys (Exhibit N-154), and an Apple Laptop (Exhibit N-
159), at or before the sentencing of all defendants in this case.
Merger and Other Provisions

The Defendant and the Government stipulate and agree to the following
for purposes of calculating the Defendant's sentence pursuant to the
United States Sentencing Commission Guidelines:
a. The amount of Marijuana attributable to the Defendant is 700

kilograms or more but less than 1000 kilograms, which results in

a base offense level of 28;

11

 
The defendant was neither a minor or minimal participant in the
criminal activity. Therefore, the defendant should receive no
downward role adjustment, pursuant to U.S.S.G. §§ 3B1.2.

The Defendant used a special skill as well as abused a position of

trust and, therefore, should receive a 2-level enhancement
pursuant to U.S.S.G. § 3B1.3.

The Government will recommend that the Defendant receive the
two-level adjustment for acceptance of responsibility pursuant to
Section 3E1.1 of the Sentencing Guidelines, and the additional
one-level adjustment if the offense level is 16 or higher.
However, the Government will not be required to recommend
acceptance of responsibility if, after entering this Plea
Agreement, the Defendant engages in conduct inconsistent with
accepting responsibility. Thus, by way of example only, should
the Defendant falsely deny or falsely attempt to minimize
Defendant’s involvement in relevant offense conduct, give
conflicting statements about Defendant’s involvement, fail to pay
the special assessment, fail to meet any of the obligations set
forth in the Financial Cooperation Provisions set forth below, or
participate in additional criminal conduct, including unlawful
personal use of a controlled substance, the Government will not

be required to recommend acceptance of responsibility.

12
14,

The Defendant understands that these stipulations are not binding upon
the Court or the United States Probation Office, and that the Defendant
has no right to withdraw his/her pleas should these stipulations not be
accepted. Further, the Defendant understands and acknowledges that
these stipulations are binding on the Government only in the event that
the Defendant complies with ALL of the terms of this Agreement and
does not contest any of the above stipulations or any readily provable
relevant conduct.

The Defendant represents to the court that he/she has met with his/her
attorney on a sufficient number of occasions and for a sufficient period
of time to discuss the Defendant’s case and receive advice; that the
Defendant has been truthful with his/her attorney and related all
information of which the Defendant is aware pertaining to the case; that
the Defendant and his/her attorney have discussed possible defenses, if
any, to the charges in the Indictment including the existence of any |
exculpatory or favorable evidence or witnesses, discussed the
Defendant’s right to a public trial by jury or by the Court, the right to
the assistance of counsel throughout the proceedings, the right to call
witnesses in the Defendant’s behalf and compel their attendance at trial
by subpoena, the right to confront and cross-examine the government’s
witnesses, the Defendant’s right to testify In his/her own behalf, or to
remain silent and have no adverse inferences drawn from his/her

silence; and that the Defendant, with the advice of counsel, has weighed

13
15.

16.

the relative benefits of a trial by jury or by the Court versus a plea of
guilty pursuant to this Agreement, and has entered this Agreement as
a matter of the Defendant’s free and voluntary choice, and not as a
result of pressure or intimidation by any person.

The Defendant is aware that 18 U.S.C. § 3742 and 28 U.S.C. § 2255
afford every defendant certain rights to contest a conviction and/or
sentence. Acknowledging those rights, the Defendant, in exchange for
the concessions made by the Government in this Plea Agreement,
waives the right to contest either the conviction or the sentence in any
direct appeal or other post-conviction action, including any proceedings
under 28 U.S.C. § 2255. This waiver does not apply to claims of
ineffective assistance of counsel, prosecutorial misconduct, or future
changes in the law that affect the Defendant’s sentence. This
agreement does not affect the rights or obligations of the Government
as set forth in 18 U.S.C. § 3742(b), nor does it limit the Government in
its comments in or responses to any post-sentencing matters.

The Defendant waives all rights, whether asserted directly or by a
representative, to request or receive from any department or agency of
the United States any records pertaining to the investigation or
prosecution of this case, including without limitation any records that
may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.

14

)
17.

Date 7
f

Dat

UNITED STATES ey
Vix 22, 26/9 Li dn J

Date

The parties hereby agree that this Plea Agreement contains the entire
agreement of the parties; that this Agreement supersedes all prior
promises, representations and statements of the parties; that this
Agreement shaii not be binding on any party until the Defendant tenders
a plea of guilty to the court having jurisdiction over this matter; that
this Agreement may be modified only in writing signed by all parties;
and that any and all other promises, representations and statements,

whether made prior to, contemporaneous with or after this Agreement,

are null and void.

  
   

‘S”

| >< hw

JAM] Hho .

 

WILLIAM P. BARR
ATTORNEY GENERAL OF THE UNITED STATES

BYUNG J, PAK

 

, SANDRA E. STRIPPOLI 7
SPECIAL ASSISTANT UNITED STATES
ATTORNEY

15
